Citation Nr: 1309607	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-23 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing loss.

(The Board addresses the claim of entitlement to a compensable initial evaluation for tympanic membrane perforation in a separate decision being issued concurrently.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In December 2010, the RO issued a rating decision which granted service connection at a noncompensable initial rating for tympanic membrane perforation, effective July 10, 2008.  The Veteran filed a timely appeal of this decision.  As it was adjudicated separate from the present issue on appeal, including a separate hearing before the Board, it will be addressed in a separate decision by the Board.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The issue of entitlement to an increased evaluation in excess of 10 percent for vertigo has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.


FINDING OF FACT

The evidence of record shows no worse than Level VI hearing acuity in the Veteran's right ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the RO's July 2008 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the July 2008 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with August 2008, December 2010, and November 2011 VA audiological examinations.  These examinations were performed by VA examiners that had reviewed the Veteran's claims file, considered the Veteran's statements, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that these examinations were inadequate.  Id.  

Finally, there is no sign in the record that additional evidence relevant to the issue being addressed are available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In September 2011, the Board remanded this matter for the RO to obtain the Veteran's updated treatment records and provide him with the appropriate examination to determine the current severity of his right ear hearing loss.  Treatment records were subsequently obtained from the VA medical centers in Wilmington, Delaware, and Philadelphia, Pennsylvania.  The Veteran also underwent a VA audiological evaluation in November 2011.  Accordingly, the directives of the Board's September 2011 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2012, the Veteran submitted additional private treatment records from Bayhealth Medical Center, dated from 2000 to 2012.  Although the Veteran did not submit a waiver of RO consideration of this additional evidence, the Board finds that a remand is not required to allow RO consideration of the evidence submitted as it is not pertinent to the Veteran's right ear hearing loss.  See 38 C.F.R. § 19.31 (2012).   The evidence does not contain any specific audiological findings, and it does not include any descriptions of the Veteran's hearing acuity which suggest a material change in the facts currently of record.  Service connection for Eustachian tube dysfunction; tympanic membrane perforation associated with Eustachian tube dysfunction; vertigo; and tinnitus, have been granted and are not the subject of this appeal.  Thus, the scope of this appeal is confined to consideration of the disability associated with the Veteran's loss of hearing acuity in the right ear.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran is seeking a compensable evaluation for his service-connected right ear hearing loss.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth in the Rating Schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

When evaluating hearing impairment which is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of Level I for purposes of applying Table VII.  See 38 C.F.R. § 3.383 (2012); see also 38 C.F.R. § 4.85(f).  

The rating criteria also provide for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In January 2006, the RO issued a rating decision which granted service connection for right ear mild mixed hearing loss, and a noncompensable evaluation was assigned, effective from December 2005.  In July 2008, the Veteran filed his present claim seeking a compensable evaluation for his service-connected right ear hearing loss.

In August 2008, a VA audiological evaluation was conducted.  The examiner noted the Veteran's complaints of decreased hearing.  The Veteran indicated that he had difficulty hearing any conversation from his right side and when listening in background noise.  An audiological examination was conducted and revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
70
75
80
LEFT
15
5
10
10
15

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 75 decibels in the right ear and 10 decibels in the left ear.  The report also noted speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The report concluded with diagnoses of severe conductive hearing loss in the right ear and normal hearing in the left ear.

The August 2008 VA audiological examination demonstrates that under Table VI of the Rating Schedule, the Veteran's right ear hearing impairment was manifested by Level II hearing acuity.  See 38 C.F.R. § 4.85, Table VI.  However, the right ear hearing loss shown by this examination qualifies as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa of the Rating Schedule, the Veteran's right ear hearing impairment was manifested by Level VI hearing acuity on this examination.  See Id., Table VIA.  Using Table VII, Level VI hearing acuity in the service-connected right ear and Level I hearing acuity in the nonservice-connected left ear results in a noncompensable evaluation for right ear hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

In December 2010, a second VA audiological evaluation was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported having hearing loss in the right ear since 2003.  An audiological examination was conducted and revealed pure tone thresholds, in decibels, as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
45
45
LEFT
0
0
10
15
20

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 41 decibels in the right ear and 11 decibels in the left ear.  The report also noted speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  The report concluded with diagnoses of moderate conductive hearing loss in the right ear, with normal speech recognition; and hearing within normal limits in the left ear, with normal speech recognition.  

The December 2010 VA audiological examination demonstrates that under Table VI of the Rating Schedule, the Veteran's right ear hearing impairment was manifested by Level I hearing acuity and did not qualify as an exceptional pattern of hearing impairment.  .  See 38 C.F.R. § 4.85, Table VI; see also 38 C.F.R. § 4.86(a).  Using Table VII, Level I hearing acuity in the service-connected right ear and Level I hearing acuity in the nonservice-connected left ear results in a noncompensable evaluation for right ear hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

In November 2011, a VA audiological evaluation was conducted.  The VA examination report noted the Veteran's complaints of hearing loss.  An audiological examination was conducted and revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
40
45
LEFT
10
15
10
15
30

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 35 decibels in the right ear and 18 decibels in the left ear.  The report also noted speech recognition ability of 92 percent right ear and 100 percent in the left ear.  The report concluded with a diagnosis of mixed hearing loss in the right ear and normal hearing in the left ear.  The VA examiner further indicated that the Veteran's hearing loss did not impact his ordinary conditions of daily life, including his ability to work.

The November 2011 VA audiological examination demonstrates that under Table VI of the Rating Schedule, the Veteran's right ear hearing impairment was manifested by Level I hearing acuity and did not qualify as an exceptional pattern of hearing impairment.  .  See 38 C.F.R. § 4.85, Table VI; see also 38 C.F.R. § 4.86(a).  Using Table VII, Level I hearing acuity in the service-connected right ear and Level I hearing acuity in the nonservice-connected left ear results in a noncompensable evaluation for right ear hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Generally, evaluating a disability using either the corresponding or the analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366(Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's right ear hearing disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected right ear hearing loss is evaluated based on impairment of auditory acuity pursuant to Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.85.  Over the period of the appeal, the Veteran's right ear hearing impairment was manifested by no more than a numeric designation of Level VI.  Id.  Moreover, in specific cases of hearing impairment, such as the Veteran's, the Rating Schedule provides for exceptional patterns of hearing loss.  38 C.F.R. § 4.86.  The examiners considered the Veteran's report that he experienced increasing difficulty hearing out of the right ear and in background noise.  However, the VA examiner in November 2011 determined that the Veteran's right ear hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  Compensable ratings are provided for by the regulations for certain manifestations of hearing loss, but the medical evidence demonstrates that those manifestations are not present.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected right ear hearing loss is appropriate, and entitlement to a compensable evaluation is not warranted at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for right ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for right ear hearing loss is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


